Citation Nr: 1805697	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had active duty in the U.S. Air Force from November 1950 to February 1971.  The Veteran died in January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appellant's file has subsequently been transferred to the RO in Columbia, South Carolina. 

This matter was remanded for additional development in November 2016.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  His death certificate lists influenzae as the immediate cause of death with pneumonia and cardiac arrest listed as underlying causes.  Although the Veteran was not service-connected for any of the aforementioned disabilities at the time of his death, it is the Appellant's contention that the Veteran's ischemic heart disease and subsequent cardiac arrest is related to his service, and specifically to his exposure to herbicide agents therein.  In this regard, the Appellant has shared her belief that the Veteran may have served a tour of temporary duty in the Republic of Vietnam (RVN).  See Hearing Transcript December 2013, page 3.  The Veteran also submitted a statement prior to his death claiming herbicide agent exposure during his tour of duty in Southeast Asia which required him to go into the bush country as part of Operation Sawbuck.  See Veteran's letter dated April 1992.  The Veteran did not specify the date or location of his participation in Operation Sawbuck.  

The Veteran's service personnel records indicate active duty service in the Pacific Air Forces (PACAF) of the United States Air Force (USAF), with duty locations listed in Japan from April 1952 to August 1957 and October 1958 to September 1960, Alaska from September 1960 to September 1963, Temporary Duty (TDY) from July 1964 to January 1965, and Korea from November 1969 to August 1970.  See Airman Military Record AF Form 7, page 1.  Records indicate further that from August 1964 to November 1964, the Veteran served at the Don Muang Air Base in Thailand.  See USAF Airman Performance Report dated December 1964.  

In November 2016, the Board remanded the claim to determine whether the Veteran had performed temporary duty in RVN.  As a result, the AOJ requested information from the archivist at the Air Force Historical Agency (AFHRA).  The archivist confirmed that the Veteran's unit, the 507th Tactical Control Group (TAC), participated in Operation Sawbuck but indicated it was an operation specific to Thailand.  The archivist also noted that he had found no evidence that anyone from the 507th TAC had performed duty in Vietnam.  See email correspondence AFHRA, dated December 2016. 

The Board regrets the delay, but finds that further development is needed to address whether the Veteran was exposed to herbicide agents in any other locations during his military service.  As noted above, the Veteran's Airman Military Record indicates he served in the 314th Air Division in Osan Air Base, Korea from approximately November 1969 to August 1970.  VA has recognized that from April 1968 to August 1971, certain units that operated in or near the Korean DMZ as determined by the Department of Defense may have been exposed to herbicide agents such as Agent Orange.  Additionally, as it pertains to the Veteran's active duty at Don Muang Royal Thai Air Base, VA has recognized that U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang with certain occupational specialties that place them near the air base perimeter between February 28, 1961 and May 7, 1975 may have been exposed to herbicide agents.  Accordingly, development should be completed to determine whether the Veteran operated in or near the Korean DMZ while serving at the Osan Air Base, and whether his duties at the Don Muang RTAF may have placed him near the perimeter of that air base.

The Veteran's claims file may also not be complete.  Military pay records, travel orders and travel vouchers for the Veteran's active duty service, which could verify locations where exposure to herbicide agents might have occurred, have not been obtained.  Furthermore the Board observes that the Veteran's Air Force service number is different than his Social Security number. 

The Board also finds that further medical development is warranted.  An October 1970 electrocardiographic record (EKG) contained in the Veteran's Service Treatment Records (STRs) indicates that the Veteran's routine EKG report was within normal limits.  However it also documents that the Veteran had non-specific T wave changes.  This EKG report was not addressed in the April 2017 VA medical opinion report, and thus consideration does not appear to have been given as to whether this EKG is evidence of an in-service occurrence of ischemic heart disease.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should conduct additional development to determine where the Veteran traveled during active duty, to specifically include whether he traveled to and/or had service in RVN or the Korean DMZ.  Such development should consist of contacting the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Information Retrieval System (DPRIS) or any other appropriate source, to obtain the Veteran's pay records, travel vouchers and travel orders for dates from March 1952 to February 1965 and September 1969 to October 1970.  The AOJ should make requests for these records under both the Veteran's Air Force service number and his Social Security number.  The AOJ should document all attempts to obtain these records.  Attempts shall continue until the records are obtained or further attempts to obtain them would be futile.  If the records cannot be obtained the AOJ should make a finding documenting the reason in a written memo and associate it with the file.

2.  After the above development has been completed, the AOJ should review the file and conduct any necessary and additional development, such as contacting the Joint Services Records Research Center (JSRRC) and any other appropriate source, to determine if the Veteran either entered Vietnam during service, was in an area in or near the Korean DMZ where herbicide agents such as Agent Orange were known to have been used, or had a military occupational specialty (MOS) that would have placed him near the perimeter at Don Muang Royal Thai Air Base in Thailand during his active duty service.  Make the appropriate finding as to whether or not the Veteran was exposed to herbicide agents.

3.  After the above development has been completed, forward the claims file to a VA medical examiner with the appropriate medical expertise to address the question of whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The VA medical provider should review the claims file and note that review in the report.  Following a review of the claims file the medical examiner should provide the following opinion:

(A) What were the principal and contributory causes of the Veteran's death?  The examiner is requested to specifically address whether influenza, pneumonia, or cardiac arrest respectively were principal or contributory causes of the Veteran's death.

(B) Is it at least as likely as not (a 50 percent or greater probability) that any of the principal or contributory causes of the Veteran's death are related to his active duty service?  The medical examiner is asked to specifically address the finding of non-specific T wave changes on the EKG dated October 1970 found in the Veteran's STRs and the Veteran's post service cardiac disease.

The examiner's report must include a complete rationale for all opinions expressed.

4.  Undertake any additional development indicated by the results obtained and re-adjudicate the issue on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Appellant and her representative the opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


